DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-4, 7, 8, 10 and 13 in the reply filed on 9/22/2020 is acknowledged.  However, since claim 7 depends upon a withdrawn claim 6, claim 7 is also withdrawn from further consideration.
Claims 5-7, 9, 11 and 12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/22/2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans, III et al. (U.S. Patent No. 5,806,519) in view of Kleber (U.S. Patent Pub. No. 2008/0060983).
Regarding claim 1, Evans, III et al. discloses a device (abstract; figures 1 and 2) comprising
a first container (reference #10);
a second container (reference #11);
wherein each container is connected to a supply line of a static mixer (figures 1 and 2, see lines connecting reference #10 and 11 to reference #20) via a pump (reference #12 and 13) which can be regulated by a process controller (reference #35 with dotted lines connected to pumps 12 and 13 indicating control),
also comprising a sensor device which is connected to the process controller and is arranged downstream of the static mixer in a flow direction (reference #22 or 23, with dotted line to controller 35), and
a branching valve which is arranged downstream of the static mixer in the flow direction and which can likewise be controlled by the process controller (reference #30; column 5, lines 50-57); wherein
a sterile filter is arranged downstream of the static mixer in the flow direction (reference #26).
However, Evans, III et al. does not explicitly disclose wherein the sterile filter has an RFID tag.
Kleber teaches a filter element for filtering fluids (abstract).  The reference teaches the sterile filter has an RFID tag and the RFID tag stores process-relevant data which can be read by the process controller ([0007]-[0018]).

Regarding claim 2, Evans, III et al. in view of Kleber discloses all the limitations as set forth above.  While, the reference as modified only discloses 2 containers, it would have been obvious to one of ordinary skill at the time the invention was filled to provide an additional container with pump in order to feed different materials into the mixing system for mixing different solutions or to provide an increased amount of fluid so that more than one patient can receive treatment at a time.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claims 3 and 13, Evans, III et al. in view of Kleber discloses all the limitations as set forth above.  While the reference as modified discloses wherein the containers each have an identification tag that can be at least read by the process controller, in which further process-relevant data are stored (reference #10’ and 11’), the identification tag is a bar code rather than a RFID tag.  As there are many types of identification tags, and Evans teaches other types of codes may be used (column 3, lines 55-59) and RFID tags are known in the art at the time of filing as evidenced by Kleber, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the identification code of Evans to be an RFID tag on each container, because selecting one of known designs for an identification tag would have been considered obvious to one of ordinary skill in the art at 
Regarding claim 4, Evans, III et al. in view of Kleber discloses all the limitations as set forth above.  The reference as modified also discloses wherein the sensor device is disposed between the static mixer and the sterile filter (figure 1, reference #22 between reference #20 and 26).
Regarding claim 8, Evans, III et al. in view of Kleber discloses all the limitations as set forth above.  The reference as modified also discloses wherein the branching valve is connected to a branching line capable for branching out solution of insufficient quality (reference #30 and 31; column 5, lines 50-57 (can be branched directly to patient or can be branched out through branching line to syringe for removal)).
Regarding claim 10, Evans, III et al. in view of Kleber discloses all the limitations as set forth above.  The reference as modified also discloses wherein the static mixer, the sensor device and the sterile filter with the RFID-tag form a prepackaged mixing system having sterile connectors as attachments for connection to containers or to pumps that are associated to the containers (figure 1, containers 10 and 11 are separately connected and disconnected to prepackaged system for replacing fluid contents in sterile manner; column 3, lines 48-52; column 4, line 2; column 5, line 67; column 7, lines 3-8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH INSLER/Primary Examiner, Art Unit 1774